Me. Justice Wole
delivered the opinion of the court.
Appellant was convicted of having illegally, voluntarily and maliciously given a false weight to some loads of cane at a time when he was the weigher of Central Carmen, differing to the extent of 1,000 pounds, and so defrauding the farmer, or colono, Felipe Eosado. There is no assignment of errors in the brief, but we shall consider some of the matters raised by the appellant at large.
There is nothing in the Penal Code or in the law which requires the information to state that the defrauding was *208for the benefit either of the defendant or of the central. It was sufficient without a specification of his motive that someone was defrauded by the illegal action of the appellant.
The appellant then alleges that there was no proof of a criminal intent. There might, perhaps, be some merit to this contention if the law required an averment of such a criminal intent. We think the intention of the Legislature was otherwise. Section 15 of the Act of August 18, 1913, Extraordinary Session, 1913, p. 104, is as follows:
“No person shall give or permit to be given any false or short weight or measure in the sale or transfer of any goods, wares or merchandise, and no person shall use, or permit to he used, any false weight or measure, in any industrial or commercial transaction as a basis for compensation in the sale, transfer or transportation of any goods, wares or merchandise.”
This is one of several sections fixing duties and responsibilities of various kinds upon weighers in commercial transactions, some of them positive, like the matter of marking goods and exhibiting scales, and some of them prohibitions, like section 15, supra, under which appellant was accused, Section 20 provides:
“Any person violating any of the foregoing provisions of this act or of the rules and regulations prescribed in pursuance thereof and any person who as employer or as an officer, director, stockholder' or agent of any corporation, or as a member of any firm or partnership or otherwise shall direct, order, permit or consent to any infraction of the foregoing provisions of this act, or of the said rules and regulations, shall be deemed guilty of a misdemeanor, and upon conviction thereof, by a court of competent jurisdiction, shall be punished for the first offense, by a maximum fine of fifty dollars or by imprisonment not to exceed fifty days and for the second offense by a fine of not less than fifty dollars nor more than two hundred and fifty dollars, or by imprisonment for a term not to exceed ninety days, and for subsequent offenses by a fine of not less than two hundred dollars nor more than five hundred dollars and by imprisonment-for not more than one year.”
*209It is evident that the Legislature regarded these matters in the same light as municipal ordinances, infractions of which are commonly considered as mala prohibit a and criminal intent is not a necessary element. Commonwealth v. Sacks, 43 L. R. A. (N. S.) 1; State v. Armour, 136 N. W. 565; 40 Cyc. 887, note 67. See also People v. Ferraris, 15 P. R. R. 793, majority and dissenting opinions, for review of authorities.
The information set up a criminal intent. We are inclined to think this was surplusage and a matter of form under section 83 of the Code of Criminal Procedure. In this case, moreover, the facts are practically undisputed and there is no possibility of the appellant’s having been misled by the form of the information.
The judgment must be

Affirmed.

Chief Justice Hernandez and Justices del Toro, Aldrey and Hutchison concurred.